Citation Nr: 1734251	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post hemipatellectomy, total knee replacement (previously rated separately as chondromalacia, left patella, with status post hemipatellectomy and left knee instability) (left knee disability) prior to October 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1974 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reduced the evaluation of the 
Veteran's left knee chondromalacia from 40 percent to 10 percent disabling effective December 1, 2007.  In a November 2009 decision, the Board granted a separate evaluation of 10 percent for instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy.  That disability is no longer within the scope of this appeal, as explained below.  A May 2017 rating decision reassigned a rating under DC 5055 for status post hemipatellectomy, total knee replacement (previously rated separately as chondromalacia, left patella, with status pose hemipatellectomy and left knee instability) and increased the Veteran's rating to 30 percent prior to October 14, 2010.

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In November 2009, February 2011, and September 2013, the Board remanded the claim for additional development.  

In a November 2009 decision, the Board granted a separate evaluation of 10 percent for instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy.  A December 2009 effectuated the November 2009 Board decision granting service connection for left knee instability associated with chondromalacia of the left patella with status post hemipatellectomy effective December 1, 2007.  As the November 2009 Board decision is final, the issue of instability associated with the Veteran's chondromalacia of the left patella with status post hemipatellectomy is not on appeal.

In September 2015, the Board denied entitlement to a disability rating in excess of 10 percent for left knee chondromalacia of the left patella with status post hemipatellectomy prior to October 14, 2010.  The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2016 order, granted the parties' joint motion for remand, vacating the Board's September 2015 decision and remanding the case for compliance with the terms of the joint motion.  

In August 2016, the Board remanded the claim for additional development.


FINDING OF FACT

Prior to October 14, 2010, the most probative evidence of record shows that the Veteran's left knee disability is manifested by flexion of the knee limited to, at most, 70 degrees and extension of the knee limited to at most 5 degrees, and pain.


CONCLUSION OF LAW

Prior to October 14, 2010, the criteria for a left knee disability rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a rating in excess of 30 percent is warranted for his left knee disability prior to October 14, 2010.  He contends that his condition presented with flare ups that were not adequately assessed or acknowledged by the VA examiner to his prejudice, wherein the flare ups produced locking and pain, and instability to the point of near falls.  See June 2017 Appellant's Post-Remand Brief; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5
Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran's left knee disability is currently rated under DC 5055 for prosthetic replacement of the knee joint.  DC 5055 provides a 100 percent rating for one year following implantation of prosthesis; a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity; and a 30 percent minimum rating for intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

DC 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating is assigned when there is ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at the angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256. 

Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

Under DC 5259, when semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

In a June 2007 statement, the Veteran reported that his knee hurts constantly, he had trouble putting on his shoes, he could not pick up his feet due to his knees, he had pain when climbing stairs or a ladder and squatting, and problems getting dressed.  He also reported increased pain with twisting or squatting, his knees lock in a certain position at times when walking, he had pain in his knee when walking, and it was very painful for him to stand from a seated position.

At the June 2007 VA examination, the Veteran reported that one a scale of one to ten, he had pain of four or five, and eight to nine with flare ups.  He reported his pain was aggravated by walking down stairs or prolonged standing greater than 20 minutes.  He reported a history of swelling and popping, but no locking.  He used a brace and occasionally used a cane.   The examination showed range of motion from 0 degrees to 120 degrees with active and passive range of motion being the same and no change with repetition.  The examiner noted there was pain throughout the full arc of motion. 

At the January 2009 VA examination, the Veteran reported pain of eight out of ten, with flare ups to ten out of ten upon movement of his leg, standing, sitting, climbing, walking, and getting up from the bed, chair, toilet, or tub.  He used a cane.  He reported that he was only able to ambulate approximately 15 minutes before his knees bother him to the point where he needs to stop.  The examination shows range of motion from 0 degrees to 90 degrees actively and passively with pain through the arc of motion.  Upon repetition, range of motion is the same, but there is increased pain.  The examiner specifically states, to address the DeLuca provisions, there was no pain with range of motion testing.  He further notes that it is conceivable that pain could further limit function as described particularly after being on his feet all day.  He notes it is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

At the Veteran's September 2009 Board hearing, his representative testified that the pain and overall condition of his knees prevent him from walking extended distances and performing normal, daily activities, both at work and at home.  The Veteran testified that the pain gets worse throughout the day and he cannot move his leg in any position without pain.

At the March 2010 VA examination, the Veteran reported pain of eight out of ten and that he uses braces bilaterally and a cane.  He reported that he was able to walk less than 15 minutes or 50 feet and he had daily flare ups.  He reported that he was unable to walk, stand, and bend his knees.  Upon examination, his active range of motion lacked 5 degrees of extension and flexion was 70 degrees with pain.  After repetition, neither pain nor range of motion changed.  The examiner notes, to address the DeLuca provisions, he has pain and loss of motion as he described.  He further notes it is certainly feasible he could have increasing pain and loss of motion as he described, particularly after activity; however to try and address these in medical terminology is a mere matter of speculation.
In September 2013, the claims file was sent to a VA examiner for a retrospective medical opinion as to how the Veteran's left knee range of motion was affected by pain for the period on appeal prior to October 14, 2010.  The September 2013 VA medical provider reviews the January 2009 VA examination and determines that, at that time, range of motion was from 0 to 90 degrees.  He notes the Veteran was able to complete repetitive motion testing.  He notes that the Veteran had increased pain after repetitive motion; however, he did not have or any loss of degrees of range of motion following repetitive testing.  He further notes there was no evidence of fatigability, incoordination or weakness present.  He notes that, at that examination, pain started only after the Veteran achieved 90 degrees of flexion.  Based on his review of the January 2009 VA examination, the September 2013 VA examiner determines the Veteran did not experience functional loss due to pain with repetitive use as he did not lose any range of motion in degrees with repeated use.

Pursuant to the August 2016 remand directives, an additional retrospective medical opinion regarding how the Veteran's left knee range of motion was affected by pain prior to October 14, 2010 was obtained in March 2017.  The March 2017 VA examiner notes that he reviewed the medical records and determines that it would be mere speculation at this point for him to give an opinion and to specifically state whether, and to what extent, the Veteran experienced likely functional loss due to pain and/or any of the other symptoms during flare ups and/or with repeated use, and/or additional functional loss in terms of additional degrees of limited motion. He notes that there are no records showing progressive and/or documentation of quantitative range of motion during repeated use, extended use and flare ups during the period in question.  Therefore, without records showing quantitative degree of motion for the period on appeal prior to total left knee arthroplasty in December 2010, it would be mere speculation and/or feasibly impossible to know the objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination, pain on motion or at what point pain began or to what extent, the Veteran experienced likely functional loss due to pain and/or any of the other symptoms noted during flare ups and/or with repeated use.

Upon review of the evidence, the Board determines a rating in excess of 30 percent for the Veteran's left knee disability prior to October 14, 2010 is not warranted.
A rating in excess of 30 percent is not warranted under DC 5055 prior to October 14, 2010 because DC 5055 is used for prosthetic replacement of the knee joint.  The Veteran did not have a prosthetic replacement of the left knee joint until October 14, 2010, which is after the period on appeal.  Even more, while the evidence shows pain with range of motion, the evidence does not show severe painful motion or weakness.  Throughout the appeal period, the Veteran's range of motion was, at most limited to 5 degrees of extension and 70 degrees of flexion, including on repetition, and with painful motion.  

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.  

In regard to additional ratings for the Veteran's left knee disability, the provisions of 38 C.F.R. § 4.14 prohibit the evaluation of the same disability under various diagnoses, and provide that the evaluation of the same manifestations under different diagnoses is to be avoided.  Separate evaluations are, however, available when none of the manifestations of the disabilities at issue overlap.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Because DC 5055 contemplates limitation of motion, a separate evaluation under DC 5260 or DC 5261 for limitation of flexion or extension are prohibited under 38 C.F.R. § 4.14. 

In regard to a higher rating, 30 percent is the maximum rating under DC 5260; therefore, the Veteran is already in receipt of the maximum rating under that code.  A higher rating is not warranted under DC 5261 as the Veteran's extension has been limited to no more than 5 degrees throughout the appeal period.

DCs 5256, 5262, and 5263, which provide ratings for ankylosis, impairment of tibia and fibula, and genu recurvatum, respectively, are not applicable as there is no evidence of such impairments.  Therefore, a higher rating or separate rating is not available under these DCs.

As discussed above, the Veteran was rated for instability under DC 5257, but that evaluation is not on appeal and therefore will not be addressed in this decision.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims an inability to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the evidence does not show, nor has the Veteran contended, that his left knee condition prevents him from obtaining and/or maintaining employment.  The VA examinations show the Veteran was working throughout the appeal period.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his left knee disability.  Additionally, the Veteran is not entitled to separate ratings for his left knee disability under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Prior to October 14, 2010, entitlement to a disability rating in excess of 30 percent for status post hemipatellectomy, total knee replacement (previously rated separately as chondromalacia, left patella, with status pose hemipatellectomy and left knee instability) is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


